Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 2, 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US20170311097) in view of Lisy ( US 10898133).

As to Claim 1, Nielsen teaches a hearing system (hearing device, abstract), comprising: a hearing instrument having a first sensor electrode, a second sensor electrode (hearing aid comprises a first part adapted to be located at an ear or in the ear canal of the user and includes one or more electrodes for picking up electro-. Regarding the following :an evaluation unit, wherein said evaluation unit is set up to establish an electrocardiogram (ECG) of a wearer of said hearing instrument using a first sensor signal, which is output by said first sensor electrode, and a second sensor signal, which is output by said second sensor electrode, if said hearing instrument is worn as intended by the wearer and said first sensor electrode and said second sensor electrode are each in contact with a body part of the wearer, Nielsen teaches on [0004]  combination of physiological responses (e.g. EEG and/or EOG) picked up by electrodes on an external ITE-part located in an ear canal and by electrodes located on an implanted part or separate implanted electrodes is furthermore proposed. The combination of responses may e.g. be used to control processing of the implant (and/or an external device, e.g. an air conduction or bone conduction hearing aid). IG. 4 shows an embodiment of a cochlear implant type hearing device (HD) according to the present disclosure comprising an external processing BTE-part (BTE) for picking up Sound from the environment and adapted for being located at an Ear (pinna) of the User. The hearing device comprises a further external part (ANT) comprising antenna and transceiver circuitry for providing communication between the BTE-part (BTE) and an implanted part (IMP) through the Skin of the user. The BTE-part and the further external part (ANT) are electrically connected via a connecting element (CON), which may be an electric cable comprising electric conductors as shown in FIG. 4, or in another embodiment a wireless link. In a further embodiment, the BTE-part (BTE) and the further external part (EXT) are integrated in one part. The implanted part (IMP) is connected to an electrode array (EA) mounted in Cochlea and configured to electrically said evaluation unit is set up to establish an electrocardiogram (ECG) of a wearer of said hearing instrument. However, Lisy in related field (physiological monitoring system) teaches an earphone apparatus includes dry electrophysiological electrodes and, optionally, other physiological and/or environmental sensors to measure signals such as ECG from the head of a subject. Methods of use of such apparatus to provide fitness, health, or other measured or derived, estimated, or predicted metrics are also disclosed. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to use the physiological sensors to measure ECG signals in addition to EEG signals to further measure the rate or regularity of the heartbeats and in diagnosing any sleeping disorders. See at least col. 13 lines 1-10. 

As to Claim 2, Neilsen in view of Lisy teaches the limitations of Claim 1, and wherein said first sensor electrode is disposed in said hearing instrument in such a way that it is readily accessible when worn as intended, Lisy teaches eyewear that incorporates the earbuds and includes dry electrophysiological sensors forward on the temple stems and 
As to Claim 4, Neilsen in view of Lisy teaches the limitations of Claim 1, and  further comprising a visualization means, wherein said evaluation unit is set up to transmit an established electrocardiogram to said visualization means, and wherein said visualization means is set up to graphically display a received electrocardiogram, referably, the heart rate metric, heart rate variability metric, and/or the at least one other derived metric are reported to the subject and/or form the basis of a notice or warning delivered to the subject by a automatic output selected from the group consisting of a visual display, an audible alarm, speech, a mild electrical shock, or an ambient or localized temperature change, or a change in the lighting permitted to enter the eyes of the subject. See at least Figure 5B. See at least col. 5 lines 55-60.
As to Claim 5, Neilsen in view of Lisy teaches the limitations of Claim 1, and wherein said evaluation unit is incorporated into said visualization means, Neilsen on Figure 5C shows frame housing 58 may be provided to house sensor(s), processor(s), actuator(s), and associated electronics (for amplification, processing, and transmission of collected signals. See at least col. 50 lines 8-12.
As to Claim 6, Neilsen in view of Lisy teaches the limitations of Claim 1, and wherein said evaluation unit is incorporated into said hearing instrument, Nielsen teaches on [0089] , Figure 4 shows an embodiment of a cochlear implant type hearing device (HD) 
As to Claim 7, Neilsen in view of Lisy teaches the limitations of Claim 1, and wherein said hearing instrument is configured as an earphone, Lisy teaches earphone apparatus includes dry electrophysiological electrodes and, optionally, other physiological and/or environmental sensors to measure signals such as ECG from the head of a subject.
As to Claim 8, Neilsen in view of Lisy teaches the limitations of Claim 1, and wherein said hearing instrument is configured as a hearing aid, Neilsen teaches hearing aid including PR electrodes in the ear canal part of the hearing aid, abstract. 
As to Claim 9, Neilsen in view of Lisy teaches the limitations of Claim 1, and wherein said hearing instrument further comprises an earpiece, and wherein said second sensor electrode is arranged in said earpiece, Neilsen teaches on  a hearing device, e.g. a hearing aid, comprising a first part for being inserted in an ear canal or fully or partially implanted in the head of a user, the first part comprising at least one electrode unit, termed a PR-electrode unit, for making contact to skin or tissue of a user when mounted or implanted in an operational condition, the at least one PR-electrode unit being configured to pick up a physiological response from the user, and wherein the at least one PR-electrode unit comprises an electrically conductive material, e.g. a shape memory alloy. The first part may comprise an implanted part, e.g. in combination with an external part adapted for being located in an ear canal, wherein both parts comprise one or more PR-electrode units. See at least abstract. 
As to Claim 10, Neilsen in view of Lisy teaches the limitations of Claim 8, and wherein said hearing instrument further has a housing which is set up to be worn behind an auricle of the wearer, and wherein said second sensor electrode is disposed in said housing, Nielsen teaches on [0004]  combination of physiological responses (e.g. EEG and/or EOG) picked up by electrodes on an external ITE-part located in an ear canal and by electrodes located on an implanted part or separate implanted electrodes is furthermore proposed. The combination of responses may e.g. be used to control processing of the implant (and/or an external device, e.g. an air conduction or bone conduction hearing aid). IG. 4 shows an embodiment of a cochlear implant type hearing device (HD) according to the present disclosure comprising an external processing BTE-part (BTE) for picking up Sound from the environment and adapted for being 
As to Claim 11, Neilsen in view of Lisy teaches the limitations of Claim 1 and, wherein; said hearing instrument is further set up to measure a pulse of the wearer; and said evaluation unit is set up to determine a blood pressure using a measured pulse and the ECG, Neilson teaches another example of the sensors that may be used in conjunction with the present invention include the use of a pulse oximeters. Generally, depending on the location of attachment to the subject's body, pulse oximeters tend to be either transmission or back scatter (reflection) sensors. See at least col. 26 lines 1-10. Further, Various embodiments may further include various platforms for the sensors, such sensors including temperature sensors, heat flux sensors, respiration sensors, pressure sensors, physiological electrodes such as ECG, EMG, EOG, and EEG, a pulse oximeter, body conductance sensors, body resistance sensors, accelerometers,  blood pressure sensors. See at least col. 3 lines 35-40.
As to Claim 12, Neilsen in view of Lisy teaches the limitations of Claim 1 and wherein said hearing instrument has an optical sensor for measuring the pulse of the wearer, the physiological monitoring systems, particularly heart rate sensors, which rely on inaccurate ECG signals corrupted by large amounts of noise, artifacts, and variation due to the conditions under which they are used, or others which utilize optical sensors to read physiological signals from the subject's inner ear. See at least col. 3 lines 23-25 Various embodiments may further include various platforms for the sensors, such sensors including temperature sensors, heat flux sensors, respiration sensors, pressure sensors, physiological electrodes such as ECG, EMG, EOG, and EEG, a pulse oximeter, body conductance sensors, body resistance sensors, accelerometers, gyroscopes, body potential sensors, blood pressure sensors. See at least col. 3 lines 35-40.
As to Claim 13, Neilsen in view of Lisy teaches the limitations of Claim 1 and further comprising a communications unit, wherein said evaluation unit is set up to output first warning information to said communications unit following a medically abnormal electrocardiogram, and wherein said communications unit is set up to transmit an emergency signal to medical personnel on basis of the first warning information, the heart rate metric, heart rate variability metric, and/or the at least one other derived metric are reported to the subject and/or form the basis of a notice or warning delivered to the subject by a automatic output selected from the group consisting of a visual 
As to Claim 14, Neilsen in view of Lisy teaches the limitations of Claim 1 and wherein: said hearing instrument has at least one sound generator and one signal processing unit; said evaluation unit is set up to output second warning information to said signal processing unit following a medically abnormal electrocardiogram; and said signal processing unit is set up to output an output signal, which includes a warning signal, to said at least one sound generator on a basis of the second warning information, the heart rate metric, heart rate variability metric, and/or the at least one other derived metric are reported to the subject and/or form the basis of a notice or warning delivered to the subject by a automatic output selected from the group consisting of a visual display, an audible alarm, speech, a mild electrical shock, or an ambient or localized temperature change, or a change in the lighting permitted to enter the eyes of the subject. See at least Figure 5B. See at least col. 5 lines 55-60. The method further comprises the step of delivering an alert or warning to the subject based at least in part 

As to Claim 15, Nielsen teaches a hearing instrument (hearing device, abstract), comprising: a first sensor electrode, a second sensor electrode (hearing aid comprises a first part adapted to be located at an ear or in the ear canal of the user and includes one or more electrodes for picking up electro-physiological responses such as brainwave signals, [0002], Figures 1B, 1C, 2A,2B). Regarding the following : wherein an electrocardiogram of a wearer of the hearing instrument can be established using a first sensor signal and a second sensor signal if the hearing instrument is worn as intended by the wearer and said first sensor electrode and said second sensor electrode are each in contact with a body part of the wearer, Nielsen teaches on [0004]  combination of physiological responses (e.g. EEG and/or EOG) picked up by electrodes on an external ITE-part located in an ear canal and by electrodes located on an implanted part or separate implanted electrodes is furthermore proposed. The combination of responses may e.g. be used to control processing of the implant (and/or an external device, e.g. an air conduction or bone conduction hearing aid). IG. 4 shows an embodiment of a cochlear implant type hearing device (HD) according to the present said an electrocardiogram of a wearer of the hearing instrument is established. However, Lisy in related field (physiological monitoring system) teaches an earphone apparatus includes dry electrophysiological electrodes and, optionally, other physiological and/or environmental sensors to measure signals such as ECG from the head of a subject. Methods of use of such apparatus to provide fitness, health, or other measured or . 

2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US20170311097) in view of Lisy (US 10898133) in further view of Chou (US 20180014741). 

As to Claim 3, Neilsen in view of Lisy teaches the limitations of Claim 2, but does not explicitly teach wherein said evaluation unit is set up to establish the electrocardiogram of the wearer if the wearer touches with a part of a hand a point on said hearing instrument at which said first sensor electrode is disposed. However, Chou in related field (wearable phycological monitoring device) teaches on [0055], [0056] and Figures 5A, 5B it also can be implemented to have optical sensor and ECG electrodes at the same time. For example, it can be like the embodiment of FIG. 5B, but, in the ear-worn structure, to set the optical sensor and one electrode for EEG and ECG measurement at the same time, cooperating with another EEG electrode on the head-worn structure and another ECG electrode 18 at the outer surface of the ear-worn structure. Alternatively, it also can be implemented to mount the optical sensor and the ECG electrodes on the ear-worn structure, and the EEG electrodes are both mounted on the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651